DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/666,828 filed on 10/29/2019 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/29/2019 has been considered and placed of record. An initialed copy is attached herewith.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/686,717, filed on 06/19/2018 of which PCT/US2019/037206 filed 06/14/2019 claims priority, which in turn the present application 16/666,828 is a CIP.
Claim Objections
Claims 1,3,12-13,15, 17, and 19 are objected to because of the following informalities:  In claim 1, the limitations of, “…said pulses are applied from the to a battery using an algorithmic sequence of the pulse width modulated signal…” are indefinite as it is not clear what the underlined limitations of, “from the to a battery” mean.  
In claim 3, the underlined limitations of, “…to incrementally increase the stored energy
Claim 12 is objected as being indefinite due to the lack of antecedent basis of the underlined limitations of, “…the Artificial Intelligence Module…”.
Claim 12 is further objected as being indefinite due to the lack of antecedent basis of the underlined limitations of, “…wherein the ongoing sequential pulse width modulation is the software-controlled power amplification and storage management process stores a charging artificial intelligence generated algorithmic function within the device's computer memory…”. Note- “a computer memory database” is only recited in claim 5.
Claim 13 is objected to due to the lack of antecedent basis of the underlined limitations of, “…wherein the ongoing sequential pulse width modulation is the software-controlled power amplification and storage management process utilizes previously stored charging profile(s) that are stored within the device's computer memory…”.
Claim 15 is objected to due to the lack of antecedent basis of the underlined limitations of, “…wherein the comparison of real time battery metric measurements during the device's applied process to a battery specific database of expected battery characteristics is located within the device’s embedded memory…”.
In claim 17, the limitations of, “…c) adjust an output pulse width modulation frequency and/or amplitude the pulse width modulation frequency as a function of ambient temperature;…” should and would read for examination purpose --…c) adjust an output pulse width modulation frequency and/or amplitude of the pulse width modulation frequency as a function of ambient temperature;…--
Claim 19 is objected to due to minor informalities since the limitations of, “wherein the device is powered by the subject battery that is being to enable a bi-directional communication means via an internet connection” is indefinite and devoid of meaning as it can be seen that the is being to enable…” is missing some terms that would make it meaningful.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
:  In claim 1, the limitations of, “…said pulses are applied from the to a battery using an algorithmic sequence of the pulse width modulated signal…” are indefinite as it is not clear what the underlined limitations of, “from the to a battery” mean.  
In claim 3, the underlined limitations of, “…to incrementally increase the stored energy to a prescribed energy level…” lack antecedent basis as “a stored energy” has not been previously recited.
Claim 12 is rejected as being indefinite due to the lack of antecedent basis of the underlined limitations of, “…the Artificial Intelligence Module…”.
Claim 12 is further rejected as being indefinite due to the lack of antecedent basis of the underlined limitations of, “…wherein the ongoing sequential pulse width modulation is the software-controlled power amplification and storage management process stores a charging the device's computer memory…”. Note- “a computer memory database” is only recited in claim 5.
Claim 13 is rejected to due to the lack of antecedent basis of the underlined limitations of, “…wherein the ongoing sequential pulse width modulation is the software-controlled power amplification and storage management process utilizes previously stored charging profile(s) that are stored within the device's computer memory…”.
Claim 15 is rejected to due to the lack of antecedent basis of the underlined limitations of, “…wherein the comparison of real time battery metric measurements during the device's applied process to a battery specific database of expected battery characteristics is located within the device’s embedded memory…”.
In claim 17, the limitations of, “…c) adjust an output pulse width modulation frequency and/or amplitude the pulse width modulation frequency as a function of ambient temperature;…” should and would read for examination purpose --…c) adjust an output pulse width modulation frequency and/or amplitude of the pulse width modulation frequency as a function of ambient temperature;…--
Claim 19 is rejected to due to minor informalities since the limitations of, “wherein the device is powered by the subject battery that is being to enable a bi-directional communication means via an internet connection” is indefinite and devoid of meaning as it can be seen that the underlined limitations of, “wherein the device is powered by the subject battery that is being to enable…” is missing some terms that would make it meaningful
Additionally, claims 2-20 depend either directly or indirectly from claim 1 and thus are also rejected for the same reasons due to the same deficiencies inherited from parent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,18-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Zeier USPAT 8,330,428.
Regarding claim 1: Zeier at least discloses and shows in Figs. 1-4: A battery service(10) and optimization device that desulfates a lead-acid battery(5) by creating and applying repetitive high current, variable- low frequency, symmetrical or asymmetrical pulse width modulated signals(as generated by variable AC source 46) to a subject battery(5), utilizing either a battery self-powered, or a regenerative braking or regenerative circuity energy means, or conventional power supply means comprising: a pulse width modulated signal((PWM) direct current (DC)) that is a sequential repetition of individually generated and applied, single pulse generated energy cycle electronic signals, which may consist of individually variable ON state and OFF state duration(col. 11, lines 41-49), that have individually variable amplitude, or a combination of both individually variable duration and amplitude pulses(see col. 4, lines 41-61 and Fig. 4 and col. 11, lines 14-30); said pulses are applied from the to a battery(5) using an algorithmic sequence(col. 8, lines 28-40) of the pulse width modulated signal(DC PWM)(note-MCB 12 may include a frequency generator 20, which may output a pulse signal at an operator-adjustable frequency, such as, without limitation, within a frequency range of about 50-400 Hz. This signal may be used by MCB 12 as a pulse width modulation frequency; see col. 5, lines 52+), in a symmetrical or asymmetrical manner(as shown in Fig. 4); the device(10) is configured using an alternating current power supplied device, as an internal subject battery(5) self-powered device, or a regenerative braking or regenerative circuity energy means, or the device is configured using a direct current power supply(DC PWM)(note-the channel power pack modules 14, 16, 18 may receive signal inputs from MCB 12 in the form of pulse width modulated electrical signals. These signals may cause transistors 50 to open and/or close (e.g., change conduction state between non-conductive and conductive) at a prescribed frequency, which may switch on and off the DC current to battery 5; see col. 5, lines 37-43 and col. 11, lines 14-30; col. 12, lines 8-39)  
Regarding claim 18, Zeier at least discloses, wherein the device(12) uses a time resolved current regulation power supply(note-PWM DC power supply can be regulated either by the operator or automatically; see col. 11, lines 14-30 and lines 41-49; col. 12, lines 8-39)to the battery through the pulse width modulated to modulating the variable ON state and OFF state duration to increase or decrease(via knob 128; see Fig. 3, col. 9, lines 4-43 and 61-67 and col. 10, lines 31-61) an energy in a storage means to regulate energy that flows through the storage means in a time-based manner(col. 11, lines 14-30 and lines 41-49; col. 12, lines 8-39).  
BZO1-07UdBatPage 71 of 72 Regarding claim 19, Zeier at least discloses, wherein the device is powered by the subject battery(5) that is being to enable a bi-directional communication means via an internet (col. 12, lines 40-52).  
Regarding claim 2, Zeier at least discloses, wherein said device creates the pulse width modulated signal energy by first removing lower than nominal energy potential from the battery using a primary conductive means(15,17) between the battery(5) and the device(10)(see Fig. 2 and col. 8, lines 58-col. 9, line 3).
Regarding claim 20, Zeier discloses, further collects, processes, stores and transfers at least one raw data metric for different types of batteries or cell array physical configurations, using external transducers or devices(see Fig. 2 and col. 8, lines 58-col. 9, line 3; col. 12, lines 40-52).  
Allowable Subject Matter
Claims 3-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, although Zeier teaches that the MCB device (12) may include an operational amplifier, the prior art of record fails to teach or reasonably suggest, in the claimed combination, “wherein the device internally amplifies the battery's lower than nominal energy potential, to creating a higher than battery nominal energy capacity by using a "Ramp Up" feature within the device to incrementally increase the stored energy to a prescribed energy level that does not cause excessive overcharging of a storage means, using a computer hardware and software-controlled power amplification and storage management process so a flow of energy from the battery to the device using a primary conductive means ceases”
Claims 4-20 depend either directly or indirectly from claim 3 and therefore are allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        July 27, 2021